SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):March 1, 2009 Petroleum Development Corporation (Exact Name of Registrant as Specified in Charter) Nevada 0-7246 95-2636730 State or Other Jurisdiction of Incorporation Commission File Number IRS Employer Identification No. 1775 Sherman Street, Suite 3000, Denver, CO 80203 (Address of Principal Executive Offices) Registrant's telephone number, including area code303-860-5800 120 Genesis Boulevard, Bridgeport, WV 26330 (Former Address, Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Entry into a Material Definitive Agreement. On March 1, 2009, the Board of Directors of Petroleum Development Corporation ("Company") set the compensation for non-employee members of the Board of Directorsfor the Board year commencing on July 1, 2009.Additionally, on March 4, 2009, the Compensation Committee ("Committee") of the Board of Directors after a review of performance and competitive market data, finalized the following 2009 compensation matters for the Company's current executive officers:base salaries, target annual bonuses, and Long-Term Incentive Plan grants. The following table sets forth the previous and new annual compensation levels of the non-employee directors: BOARD MEMBER COMPENSATION YEAR COMPENSATION Annual retainer 2009 $55,000 2008 $55,000 Lead director 2009 $27,500 2008 $27,500 Stock compensation 2009 4,000 shares 2008 2,000 shares COMMITTEE MEMBER FEES Executive committee 2009 $5,000 2008 $5,000 Audit committee Chair member 2009 $27,500 2008 $22,500 Other member 2009 $10,000 2008 $10,000 Compensation committee Chair member 2009 $10,000 2008 $10,000 Other 2009 $5,000 2008 $5,000 Nominating committee Chair member 2009 $7,500 2008 $7,500 Other member 2009 $2,500 2008 $2,500 Planning & finance committee Chair member 2009 $7,500 2008 $7,500 Other member 2009 $2,500 2008 $2,500 New stock compensation in the form of restricted stock for the Board year 2009-2010 to be issued on July 1, 2009, and vests on July 1, 2010. The following table sets forth the previous and new annual base salary for each of the executive officers: Name and Position Year Base Salary Richard W. McCullough Chairman and Chief Executive Officer 2009 2008 $450,000 $340,000 Eric R. Stearns Executive Vice President 2009 2008 $320,250 $305,000 Barton R. Brookman Senior Vice President 2009 2008 $270,000 $250,000 Daniel W. Amidon General Counsel and Secretary 2009 2008 $245,700 $227,500 Darwin L. Stump Chief Accounting Officer 2009 2008 $236,658 $227,500 Gysle R. Shellum Chief Financial Officer 2009 2008 $235,0001 $235,0002 1previously determined and disclosed per Mr. Shellum’s November 2008 contract. 2annualized, based on two months The Committee also established the metrics for the Company's Short-Term Incentive cash bonus program for 2009.These represent the threshold, target and stretch amounts that an executive officer can achieve if he meets the Committee's established performance criteria.The Committee has not yet determined the particular performance criteria for 2009. Executive Officer Threshold Target Stretch Richard W. McCullough 0% 100% 200% Eric R. Stearns 0% 62 ½% 125% Barton R. Brookman 0% 50% 100% Daniel W. Amidon 0% 50% 100% Gysle R. Shellum1 0% 50% 100% 1previously determined and disclosed per Mr. Shellum’s November 2008 contract. The bonus amount for Mr. Stump for 2009 performance will be discretionary. The Committee also determined executive officer Awards of performance shares under the 2009 Long Term Incentive Program and restricted stock under the Company's 2004 Long-Term Equity Compensation Plan ("2004 Equity Plan").Awards under the 2009 Long-Term Incentive Program include performance shares that may be earned if established performance criteria are satisfied.The grants of restricted stock were established with four year ratable vesting on March 4th of each year with first vesting on March 4, 2010. Executive Officer Restricted Stock Performance Shares Richard W. McCullough 27,306 12,175 Eric R. Stearns 16,101 7,179 Barton R. Brookman Jr. 10,298 4,597 Daniel W. Amidon 9,371 4,179 Gysle
